JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order entered June 10, 2009, be affirmed. On April 15, 2009, the district court issued a default judgment in the amount of $5,500.00 in favor of the appellant and against James Q. Butler. The district court did not abuse its discretion in denying appellant’s motion for relief from that judgment under Federal Rule of Civil Procedure 60(b). Appellant is free to pursue enforcement of the default judgment against Butler through legal means in the district court or to seek assistance from the District of Columbia Bar, which considers applications for reimbursement through the Clients’ Security Fund, for losses caused by the dishonest conduct of a member of the D.C. Bar.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.